               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 IN RE: Dean Dwight Bryson              )     Case #:19-81889-CRJ-13
        xxx-xx-3750                     )
        Saharine Deanise Bryson         )
        xxx-xx-0004                     )
                 Debtors                )     Chapter 13

                      OBJECTION TO PROOF OF CLAIM

              COME NOW the Debtors in the above styled matter by and through
       their attorney and object to the following claim designated as claim #29 by
       this Honorable Court as filed by NRZ Mortgage Holdings LLC:

       1.    The Debtors’ Chapter 13 Plan was filed on June 21, 2019.

       2.    The Debtors scheduled NRZ Mortgage Holdings LLC as a creditor in
             this case.

       3.    NRZ Mortgage Holdings LLC filed a secured claim in the amount of
             $23,813.01, denoted as claim #29 by this Honorable Court.

       4.    This claim was secured by a mobile home which is to be surrendered
             by the Debtors pursuant to the Debtors’ proposed Chapter 13 Plan.

       5.    As such, the Debtors are respectfully requesting that the balance of
             this claim be disallowed.

             WHEREFORE, the Debtors respectfully request that this Honorable
       Court disallow the balance of proof of claim #29 as filed by NRZ Mortgage
       Holdings LLC and allow this creditor 60 days from the date of order to file
       an unsecured deficiency claim.




Case 19-81889-CRJ13    Doc 43    Filed 09/09/19 Entered 09/09/19 14:54:28   Desc Main
                                Document     Page 1 of 2
 NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A
 WRITTEN RESPONSE IS FILED WITH THE CLERK OF THE U.S.
 BANKRUPTCY COURT AND A COPY SERVED ON THE PARTY FILING
 THIS MOTION AND THE CHAPTER 13 STANDING TRUSTEE WITHIN 30
 DAYS FROM DATE OF SERVICE HEREOF UNLESS THE COURT
 SHORTENS OR EXTENDS THE TIME FOR FILING SUCH A REQUEST FOR
 A HEARING. IF NO RESPONSE IS TIMELY SERVED AND FILED, THE
 OBJECTION TO PROOF OF CLAIM SHALL BE DEEMED TO BE
 UNOPPOSED AND THE COURT MAY ENTER AN ORDER GRANTING THE
 RELIEF SOUGHT
                                       Respectfully Submitted,


                                                    /s/Kathryn V. Davis
                                                   Ronald C. Sykstus
                                                   Amy K. Tanner
                                                   James W. Ezzell, Jr.
                                                   Kathryn V. Davis
                                                   Attorney for Debtor(s)
 OF COUNSEL:
 Bond, Botes, Sykstus, Tanner & Ezzell, P.C.
 225 Pratt Avenue
 Huntsville, Alabama 35801
 Telephone: (256)539-9899
 Facsimile: (256)539-9895

                          CERTIFICATE OF SERVICE

        I hereby certify that I have served a copy of the above and foregoing
 pleading upon NRZ Mortgage Holdings LLC, Attn: Mary Vitartas, Claim
 Signatory, 6267 Old Water Oak Rd., Ste 203, Tallahassee, FL 32312, NRZ
 Mortgage Holdings LLC, PO Box 12740, Tempe, AZ 85284-0046 and Michele
 T. Hatcher, Chapter 13 Trustee, by depositing a copy of the same in the United
 States mail, properly addressed and first class postage affixed prepaid on this
 day of September                  , 2019.


                                                   /s/Kathryn V. Davis
                                                   OF COUNSEL




Case 19-81889-CRJ13   Doc 43    Filed 09/09/19 Entered 09/09/19 14:54:28    Desc Main
                               Document     Page 2 of 2
